In an action, inter alia, for a judgment declaring the rights of the parties with respect to a certain insurance policy, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Dunn, J.), dated May 27, 1997, which, inter alia, declared that the defendant had no duty to defend or indemnify them under the policy.
Ordered that the judgment is affirmed, with costs.
“An insured’s good faith belief in nonliability, when reasonable under the circumstances, may excuse a delay in notifying his [or her] insurer of an accident” (Argentina v Otsego Mut. Fire Ins. Co., 207 AD2d 816, affd 86 NY2d 748). We agree with *535the Supreme Court that the plaintiffs’ delay of two and one-third years in notifying the defendant insurance carrier of the underlying accident was not reasonable under the circumstances. The plaintiffs’ claim that they did not believe, at an earlier time, that they would be subject to liability, does not constitute a reasonable excuse for their delay. Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.